DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-6, 9-14 are pending and are under examination on the merits.
Claims 2, 5 are amended.
Claim 1 is previously canceled.
Claims 7, 8 are newly canceled.
No claims are newly added.


	Claim Rejections - 35 USC § 112
The rejection of claims 5, 12-14 in the previous action under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of applicant’s amendment to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 2, 3, 6, 9-11, 13 in the previous action under 35 U.S.C. 102(a)(2) as being anticipated by US 20150203647 by Zhu et al is repeated and amended herein to reflect applicant’s amendment and is evidenced by “Polyacrylates” by Penzel. 
Regarding claim 2, Zhu describes a nanoporous polymer (abstract) with a density of 0.18 g/cm3 or less (paragraph 64, equals 180 kg/m3 or less) and an average cell size of 200 nm or less (paragraph 22). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03). 
Regarding the solubility phrase, Zhu describes, for example, a methyl methacrylate polymer (paragraph 21, paragraph 78) and crosslinking the polymer (paragraph 75), which according to Penzel reduces solubility (p.529 col 1 final paragraph- col 2 paragraph 1). This is the same as the instantly preferred crosslinked PMMA (p.12 paragraph 4). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). Applicant does not set forth any parameters on how the polymer achieves the claimed insolubility in its own monomer, therefore it is inherent to the material itself. 

Regarding claim 3, Zhu describes a crosslinked polymer matrix (paragraph 75). 

Regarding claim 6, while Zhu is silent as to the amount of closed cells in his foam, one of ordinary skill would reasonably expect some amount of closed cells to be inherent to the foam. The foam is used for thermal insulation with the intent of reducing cell gas conduction (paragraph 5). This is achieved by lowering the cell size (paragraph 6) and porosity (paragraph 8). Decreasing porosity means that the walls defining the cells of foam take up greater space (paragraph 8), i.e. increasing the closed 
Furthermore the instant claim is to a “partially closed-cell” material- even a very small amount of closed-cells meets the claim.  Zhu does not refer to his foam as open-celled, and purely open celled foams are rare in the art.

Regarding claim 10, Zhu describes the foam of claim 2 (see rejection above). Zhu also describes crosslinking (paragraph 75). Zhu also describes polymers used in the instant process, e.g. methacrylic polymers (Zhu paragraph 31). “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Zhu describes the product- a nanofoam of a polymer which may be used in the instant process- Zhu meets the claim.
For completeness of record, it is noted that Zhu’s process is quite similar to the instant process- Zhu creates his nanofoam in a manner similar to instant via swelling a methyl methacrylate polymer with an assisting agent then introducing supercritical carbon dioxide foaming agent (paragraph 21).

Regarding claim 11, Zhu describes molding the polymer before foaming (paragraph 83), which means that the foamed body has been molded, meeting the claim.

Regarding claim 13, Zhu describes a range of mW/(m*K) from 0-25 depending on pore size (Fig.1) and describes a pore size of 300nm or less (paragraph 11). A pore size of 300nm corresponds to a thermal conductivity of roughly 11 mW/(m*K) in Fig.1, with lower sizes yielding lower conductivities. Since the claimed range of 1-30 mW/(m*K) encompasses the entirety of expected thermal conductivity from pore sizes of 0.001-1000 microns, one of ordinary skill would expect the thermal conductivity of Zhu’s foam to fall within the claimed range. 

Claims 2, 4-9, 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Low density thermoplastic nanofoams nucleated by nanoparticles” by Costeux et al as evidenced by “Polyacrylates” by Penzel, “Aqueous Solubility and Henry’s Law Constants of Organic Compounds” by CRC Press, and “Solubility Parameters of Selected Polymers” by Carraher.
Costeux describes nanocellular foams.
Regarding claim 2, Costeux describes, for example, a foam with a relative density of 0.21 (210 kg/m3) and an average cell size of 140nm (0.14 microns) (p.2788 col 2 antepenultimate paragraph). Further examples are present throughout Costeux’s text, e.g. the nanofoam EMA-2 which has an average cell size of 99nm and a density of 187 kg/m3 (p.2793 Fig.12). See also, for example, MMA-2 and MMA-3 which have an average cell size of 280 and 140 nm respectively. Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03). 
Regarding the new solubility phrase, Costeux teaches the same polymers as instant (e.g. PMMA, styrene acrylonitrile (SAN)- Costeux p.2789 Table 3, p.2794 Table 6; instant p.5 penultimate paragraph). The article “Polyacrylates” and “Solubility Parameters” describe the solvents in which polyacrylates and 

Regarding claims 4 and 5, Costeux describes a foam with wall thickness “on the order of” 10nm (p.2788 col 2 antepenultimate paragraph). A pixel analysis of Fig.11a wherein 20 random cell wall thicknesses are measured yields an average web thickness around 30 nm. Fig. 11a is a microscopic image of the nanofoam EMA-2 which has an average cell size of 99nm and a density of 187 kg/m3 (p.2793 Fig.12). 

Regarding claim 6, Costeux describes closed cell foam (p.2791 col 1 final paragraph).

Regarding claim 9, Costeux describes, for example, a density of 187 kg/m3 (p.2793 Fig.12).

Regarding claim 11, Costeux describes molding before foaming, which meets the “moulded body” aspect of the claim (p.2786 col 2 penultimate paragraph).

Regarding claim 12, Costeux describes his foam as a closed cell foam (p.2791 col 1 paragraph 2), i.e. which is sealed at the surface by closed cells at the surface.

Regarding claim 13, Costeux describes a predicted thermal conductivity of about 10-15 mW/(m*K) (p.2786 Fig.1). For example Costeux’s EMA-2 nanofoam, with a cell size of 99nm, would have a predicted thermal conductivity of 10 mW/(m*K) (p.2793 Fig.12). Since the claimed range of 1-30 mW/(m*K) encompasses the entirety of expected thermal conductivity from pore sizes of 0.001-1000 microns, one of ordinary skill would expect the thermal conductivity of Costeux’s foam to fall within the claimed range. 



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 12 and 14 under 35 U.S.C. 103 as being unpatentable over US 20150203647 by Zhu as evidenced by “Polyacrylates” by Penzel et al is repeated and maintained herein.
Zhu is described above.
Regarding claim 12, Zhu is silent as to the foam being sealed. The instant specification includes pores on the surface closed towards the surface in “sealed” (instant publication paragraph 44). The instant specification describes no specific process step, ingredient or attribute which causes the instant foam to have pores closed on the surface. Zhu’s process is quite similar to the instant process- Zhu creates his nanofoam via swelling a methyl methacrylate polymer with an assisting agent then introducing supercritical carbon dioxide foaming agent (Zhu paragraph 21). Zhu describes a crosslinked 
Furthermore, Zhu describes his material used in thermal insulation and describes reduction of conduction of cell gas as a significant goal (paragraph 5). Since having cells closed at the surface would reduce conduction of cell gas, it would be obvious to one of ordinary skill to choose a foam sealed at the surface. 

Regarding claim 14, Zhu describes a range of mW/(m*K) from 0-25 depending on pore size (Fig.1) and specifically describes a pore size of 300nm or less (paragraph 11). A pore size of 300nm corresponds to a thermal conductivity of roughly 11 mW/(m*K) in Fig.1, with lower sizes yielding lower conductivities. This rejection is a 103 rejection because Fig.1 depicts expected conductivity, not measured thermal conductivity (paragraph 6). Fig.1 indicates that one of ordinary skill would reasonably expect the thermal conductivity to overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Zhu describes values overlapping with the claimed range.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over “Low density thermoplastic nanofoams nucleated by nanoparticles” by Costeux et al as evidenced by “Polyacrylates” by Penzel, “Aqueous Solubility and Henry’s Law Constants of Organic Compounds” by CRC Press, and “Solubility Parameters of Selected Polymers” by Carraher.
Costeux is described above.
Regarding claim 14, Costeux describes a predicted thermal conductivity of about 10-15 mW/(m*K) (p.2786 Fig.1). For example Costeux’s EMA-2 nanofoam, with a cell size of 99nm, would have a predicted thermal conductivity of 10 mW/(m*K) (p.2793 Fig.12). This rejection is a 103 rejection because Fig.1 depicts expected conductivity, not actual thermal conductivity. Fig.1 indicates that one of ordinary skill would reasonably expect the actual thermal conductivity to overlap with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Costeux describes values overlapping with the claimed range.

Claim 12 is further rejected under 35 U.S.C. 103 as being unpatentable over US 20150203647 by Zhu et al as evidenced by “Polyacrylates” by Penzel in further view of DE 102011108184 by Buettig.
Zhu is described above.
Zhu does not specifically state that the moulded body is sealed, however he describes minimizing the thermal conductivity through the foam (paragraph 6), maintaining high thermal insulation (paragraph 7), and general use in thermal insulation applications (paragraph 5, 23). 
Buettig describes a wall interior heat insulation unit. 
Buettig describes a vapor barrier layer on thermal insulating foam (paragraph 47, 34). Buettig states that the vapor barrier layer limits the number of water vapor molecules penetrating a heat insulation layer, prevents exchange of air from warm side to cold side and thus prevents moisture damage (paragraph 16). Thus it would be obvious to one of ordinary skill to apply a vapor barrier to the . 


Response to Arguments
Applicant’s argument p.5 final paragraph of Remarks submitted 3/25/21 has been considered but is not persuasive. Applicant states that the applied references do not recite that the polymer is not soluble in its own monomer. This is not found convincing because Zhu and Costeux create their nanofoams in a manner similar to instant, with the same polymers. Solubility is a property of a polymer. Specifically, both Zhu and the instant swell a methyl methacrylate polymer with an assisting agent then introduce supercritical carbon dioxide as a foaming agent (Zhu paragraph 21, instant example 1.1-1.5). Furthermore, Zhu describes the polymer as crosslinked (paragraph 75), which according to Penzel reduces solubility (p.529 col 1 final paragraph-col 2 paragraph 1). The instant specification does not describe a specific step to render the material "not soluble" in its own monomer. Thus, since Zhu describes a similar process with similar polymer and advises crosslinking, which reduces solubility, Zhu meets the new solubility parameter in the claim. See rejection above over Costeux for specific similarities between Costeux and instant. The applied prior art does not have to recite properties in order for them to be present.
Applicant states that "the monomer of a polymer is always the best solvent to dissolve the polymer". This statement is not backed by any reference. Earlier on in p.5 applicant posits "since the monomers have exactly the same chemical structure and the same parameters compared with the polymer, they are naturally the best solvent." This, too, is conjecture that is not supported by applicant's own supplied reference, "A review of polymer dissolution". This reference- despite being a review on the matter- does not mention monomers as solvents for polymers. Applicant cites p.1233 col 2 section 3.1 of "A review of polymer dissolution", which states that "polymers will dissolve in solvents whose 

On p.6 of Remarks, applicant goes on to incorrectly cite Zhu's preparation of a masterbatch of an additive via a solvent (Zhu paragraph 81) as evidence that Zhu's polymer is soluble in its monomers. This is not found convincing for two reasons. First, applicant incorrectly cites creation of the POSS masterbatch- the nucleating additive, see also Zhu paragraph 44- not creation of Zhu's polymeric material. Second, the premise that if the porous material is soluble in anything then it must be soluble in its own monomers is not supported, as refuted above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766